Mc’Gire J.
delivered the opinion of the court.
In February, 1836, an indictment was found against Heatherly for the murder of one Dunbar. On the trial, the Circuit Attorney offered one Hawkins an accomplice, to give evidence in behalf of the State. Several questions were propounded to the witness, who stated that he could not make any answer to the same without criminating himself. The court informed the witness that if such was his opinion he was not bound to make anj answer to the questions. The Circuit Attorney then offered to enter a nolli prosequi. The court refused to permit this to be done. The jury then gave a verdict of acquittal. The State brought the matter here by an appeal. Mr. Wood, for the defendant, moved the court to quash and dismiss the appeal, on the ground that this court has no jurisdiction of the case. To port his motion, he has referred us to the 10th section the 13th art. of the constitution of the State, which says “that no person after having been once acquitted by the verdict of a jury can for the same offence be again put in jeopardy of life or limb.” We are of opinion, as the acquittal appears by the record, that no court can have any-jurisdietion of the case. By the constitution, the -verdict is a perpetual bar, no matter whether right or wrong. We are therefore of ¿pinion, the motion to dismiss the appeal ought to be sustained, at the costs of the State. .